Citation Nr: 1538071	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his October 2012 substantive appeal, the Veteran requested a Travel Board Hearing.  In a December 2014 notice, the RO informed the Veteran and his representative that this hearing was scheduled for January 2015.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).

The Board remanded the case for further development in April 2015.  The case has since been returned to the Board.

In regard to the claim of entitlement to service connection for bilateral hearing loss, the Board has recharacterized the issue as entitlement to service connection for right ear hearing loss and entitlement to service connection for left ear hearing loss.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (noting that bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.



FINDINGS OF FACT

1.  The Veteran's tinnitus is not related to his service.  

2.  The Veteran does not have right ear hearing loss for VA purposes.  

3.  The Veteran's left ear hearing loss is not related to his service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active service, nor may tinnitus be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Right ear hearing loss was not incurred in or aggravated during active service, nor may right ear sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  Left ear hearing loss was not incurred in or aggravated during active service, nor may left ear sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's September 2010 claims for service connection, and prior to the adjudication of those claims in December 2011, the RO mailed the Veteran a letter in November 2010 fully addressing all notice elements.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the December 1976 entrance examination, VA outpatient treatment records, and the reports of VA examinations.  The Veteran also submitted lay statements, and arguments by his representative.  Neither the Veteran nor his representative has identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  

With respect to the STRs other than the December 1976 entrance examination, the RO requested these records in September 2010 from the Records Management Center (RMC), and in November 2010 from the National Personnel Records Center (NPRC).  In May 2011, the RO issued a follow up request to the RMC, an initial request to the Missouri Adjutant General, an initial request to the Commanding General Marine Corps Mobilization Command, and notification to the Veteran of these inquiries for his STRs.  In July 2011, the RO contacted the Veteran regarding the remaining STRs, requesting any copies of the STRs he may have in his possession as well as describing alternative sources of evidence that could be used to substantiate his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements).  The Veteran did not respond to this July 2011 letter, and the RO issued a November 2011 Formal Finding of Unavailability for the STRs.  The RO then provided the required notice to the Veteran before finally issuing the December 2011 rating decision on appeal.  See 38 C.F.R. § 3.159(e).

There is no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  Additionally, there is no prejudice to the Veteran in proceeding to adjudication of this claim.  The Veteran reported in his January 2012 notice of disagreement and at his January 2013 VA examination that his diminished hearing and problems with tinnitus stem from the exposure to acoustic trauma through his military occupational specialty as that of a armor crewman on tanks.  His military occupational specialty as listed on his DD 214 supports this in-service work as a tank crewman, and the January 2013 VA examiner considered his lay statements as to this in-service noise exposure.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

As previously discussed, in April 2011 and January 2013, the VA provided the Veteran with audiological examinations.  The January 2013 VA examiner further offered addendum opinions in March 2013 and June 2015.  Taken together, the examinations and opinions are adequate.  Here, the VA examination reports show that each examiner considered the relevant history of the Veteran's in-service noise exposure as a tank crewman, and his earliest problems with his hearing.  January 2013 VA examiner ultimately offered her June 2015 addendum opinion relying heavily on the Veteran's lay statements as to his in-service noise exposure, post-service noise exposure, and dates of onset for tinnitus.  Additionally, the examiner provided a supporting rationale for the conclusion.

The Board also finds that the Agency of Original Jurisdiction (AOJ) has complied with the Board's April 2015 remand directives.  In June 2015, the AOJ obtained the Veteran's Central Texas Healthcare System records for treatment since July 2012, and obtained the addendum opinion from the January 2013 VA examiner as discussed above.  The AOJ then readjudicated the claim in July 2015 prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Merits of the Claims

In this case, the Veteran contends that his diminished bilateral hearing and tinnitus began in service as a result of exposure to hazardous noise levels through his work on tanks.  The Veteran's DD-214 notes that his military occupational specialty was tank crewman.  At the January 2013 VA examination, he described exposure to fire arms, machine guns, mortars, missile launchers, firing ranges, naval guns, helicopters, tanks, heavy artillery, aircraft engines, ship engines, and grenades.  The Board accepts that the Veteran was exposed to hazardous noise during service.  See 38 U.S.C.A. § 1154(a).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  There must be: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Tinnitus

As discussed above, the Veteran's STRs, other than his December 1976 entrance examination, are missing.  Therefore, there is no documentation that the Veteran's diminished hearing and tinnitus began while still in service.  Nevertheless, also as discussed above, the Veteran's military occupational specialty necessarily would have exposed him to acoustic trauma, and the in-service injury for these claims is conceded.  Additionally, both the April 2011 and January 2013 VA examiners recorded the Veteran's report of tinnitus.  Therefore, the evidence of record satisfies the first and second parts of the three part test for service connection.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(a).  

Additionally, the Veteran is competent to report the observable symptoms he experiences, such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan, 451 F.3d at 1337; Jandreau, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App 370, 374 (2002).  Thus, the Board finds that he has a current disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(a).  

Regarding a nexus between current tinnitus and acoustic trauma during service, the presence of tinnitus during service with symptoms thereafter, and the presence of tinnitus within one year of service discharge, there is no medical documentation of such and the Board finds the Veteran's lay statements competent but not credible.  The Veteran has made several statements regarding the date of onset for his tinnitus.  At the April 2011 VA examination, he reported the onset of intermittent tinnitus in 1998, with constant tinnitus as of 2005.  At the January 2013 VA examination, he reported the onset of tinnitus in 1984.  In his January 2012 notice of disagreement, he recalled tinnitus while still in service.  

As noted above, the Veteran is competent to report the observable symptoms he experiences, such as ringing in his ears.  See Charles, 16 Vet. App at 374.  In this case, the Board finds that the Veteran is competent to state that he first noticed tinnitus while in-service.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1335.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran competent to state that his tinnitus had its onset during service, the Board notes that his allegations are inconsistent with his statements at each VA examination.  At the April 2011 VA examination, he reported the onset of tinnitus in 1998; and at the January 2013 VA examination, he reported the onset of tinnitus in 1984, three years following his separation from service.  Given the inconsistencies as to the date of onset for tinnitus in his various lay statements, the Board finds the Veteran's reported history regarding the onset of his tinnitus is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Unreliable statements as to the dates of onset for tinnitus cannot establish the nexus element of 38 C.F.R. § 3.303(a) for direct service connection, or continuity of symptomatology for service connection under 38 C.F.R. § 3.309, or diagnosis within one year.  

Moreover, the January 2013 VA examiner found that the Veteran's tinnitus was related to his hearing loss.  The Veteran reported that he was a driver and handyman for 17 years after service with hearing protection rarely used.  He also used power tools and lawn equipment since 1977 without hearing protection.  As the claims file was unavailable to the examiner, however, the Board finds this opinion of little or no probative value.  Upon review of the claims file, that examiner provided addendum opinions in March 2013 and June 2015 upon review of the claims file.  The examiner found the tinnitus not related to service, noting the Veteran's extensive history of military and recreational noise exposure without hearing protection. The examiner also noted the Veteran's inconsistent statements regarding the onset of tinnitus.  The Board finds these have probative value as they are provided upon an examination of the Veteran, with review of the relevant evidence, and the examiner provided a supporting rationale.  Accordingly, entitlement to service connection for tinnitus is denied.  

Right Ear Hearing Loss

As noted above, the Veteran had VA audiological examinations in April 2011 and January 2013.  In April 2011, the Veteran had 94 percent speech recognition scores in each ear.  In January 2013, the Veteran had 100 percent speech recognition scores in the right ear, and 98 percent speech recognition scores in the left ear.  

In April 2011, the following pure tone thresholds, in decibels, were noted:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20 
20 
20 
30 
35 
Left Ear
20 
20 
20 
25 
65 

In January 2013, the following pure tone thresholds, in decibels, were noted:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20 
20 
25 
30 
35 
Left Ear
20 
20 
25 
30 
70 

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file.  While the Veteran reported treatment at the Austin VA Outpatient Clinic (OPC) since 2012, on remand, the AOJ obtained those treatment records, and there is no evidence of treatment for right ear hearing loss in those records.  The Veteran has never reported any private audiological treatment for right ear hearing loss.  Furthermore, the Veteran has filed lay statements in January 2012 with his notice of disagreement and October 2012 with his substantive appeal, yet has not alleged that his right ear hearing has worsened since the April 2011 examination.  He has also filed no statements since the January 2013 VA examination alleging that his right ear hearing acuity has worsened since that examination.  There is no other evidence suggesting a decrease in the Veteran's hearing acuity. 

In summary, no evidence of record establishes the existence of right ear hearing loss disability for VA purposes.  The evidence does not show that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  38 C.F.R. § 3.385; Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).  Although laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau, 492 F.3d at 1376-77, in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes than the Veteran's lay assertions as to diminished hearing acuity.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a right ear hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.


Left Ear Hearing Loss

As discussed above, the Veteran's military occupational specialty necessarily would have exposed him to acoustic trauma, and the in-service injury for these claims is conceded.  Additionally, the results of the April 2011 and January 2013 audiometric testing establish a diagnosis for left ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  Therefore, the evidence of record satisfies the first and second parts of the three part test for service connection.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(a).  The remaining issues, therefore, are whether the hearing loss had its onset during service, was continuous after service, was diagnosed within one year of service discharge, or is otherwise related to service, to include acoustic trauma.

The Veteran also made a statement at his April 2011 VA examination, that his hearing had been tested at his separation from service, and that he was told that he had a high pitched loss at that time.  As discussed above, the STRs are missing; and unfortunately, there is no documentation of these test results.  

In determining if the Veteran's lay statement as to the in-service onset of hearing loss at his April 2011 VA examination could be sufficient to establish a nexus, a continuity of symptomatology, or a diagnosis within one year or during service, the Board must assess the competency and credibility of that statement.  See Washington, 19 Vet. App. at 367.  The Board acknowledges the Veteran's contentions at his April 2011 VA examination as to in-service onset for hearing loss.  The Veteran is competent to report the observable symptoms he experiences, as well as when a medical provider provided a diagnosis.  Layno, 6 Vet. App. 465; Buchanan, 451 F.3d at 1337; Jandreau, 492 F.3d at 1376-77.  Although the Veteran is competent to state that he noticed diminished hearing while in-service, and what the physician conducting the separation examination told him; the evidence of record does not demonstrate a diagnosis of left ear hearing loss for VA purposes under 38 C.F.R. § 3.385 until the April 2011 VA examination.  

Even assuming the Veteran's credibility, this statement regarding a "high pitched" hearing loss at separation from service does not specify that this hearing loss was at least 40 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz.  See 38 C.F.R. § 3.385; Palczewski, 21 Vet. App. at 178-80.  The Veteran's statement is limited to in-service onset for his diminished hearing, and does not address a continuity of treatment or symptoms between his June 1981 separation from service and the April 2011 diagnosis of left ear hearing loss for VA purposes.  Additionally, it cannot establish hearing loss for VA purposes within one year of discharge, as he is not competent to provide such a statement, only a diminished hearing during that time.  

Additionally, the other evidence of record weighs against the claim.  The March 2011 VA examiner could not provide an opinion as the claims file was not available for review.  At the January 2013 VA examination, the Veteran reported that he was a driver and handyman for 17 years after service with hearing protection rarely used.  He also used power tools and lawn equipment since 1977 without hearing protection.  The examiner provided a negative opinion, but as the claims file was unavailable to the examiner, however, the Board finds this opinion of little or no probative value.  Upon review of the claims file, that examiner provided addendum opinions in March 2013 and June 2015.  The examiner found the hearing loss not related to service, noting the Veteran's extensive history of military and recreational noise exposure without hearing protection.  The Board finds this opinion has probative value as it was provided upon an examination of the Veteran, with review of the relevant evidence, and the examiner provided a supporting rationale.  The January 2013 examiner reviewed the claims file, considered the Veteran's report of both in-service noise exposure and in-service onset for diminished hearing, and provided a detailed rationale for the June 2015 addendum opinion provided.  This examination report is factually accurate, fully articulated, and includes sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  The examiner specifically weighed the Veteran's lay statements as to in-service noise exposure with hearing protection against his report of post-service noise exposure without benefit of hearing protection in reaching her conclusion.  For the foregoing reasons, service connection for left ear hearing loss is denied.

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  There is more probative value to the VA examinations and addenda, than in the Veteran's lay statements.  38 U.S.C.A. § 5107; 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for left ear hearing loss is denied.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


